DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 16-21) in the reply filed on October 5, 2022 is acknowledged.  
The examiner notes there was a typographical error at page 3 of the Requirement for Restriction mailed April 7, 2022, identifying Group I as including claims 1-21, which should have identified Group I as including claims 16-21, the error apparently carried forward into Applicant’s reply.  Only claims 16-30 were pending at the time of the restriction requirement as noted on the first page thereof.  Claims 1-15 were canceled by a preliminary amendment filed May 13, 2019.   Independent claim 16 was correctly identified and considered for restriction at item 4, page 4 of the restriction requirement.   The examiner apologizes for any confusion the typographical error may have caused.
Claims 22-30 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19,  “the polymerizable composition” lacks antecedent basis.
Regarding claim 20, “the ethylenic double bonds present in the polymerizable composition” render antecedent basis unclear as there is only antecedent basis for  further defining ethylenic double bonds in the individual components B, D or E.  Also, “the polymerizable composition” lacks antecedent basis. 
Regarding claim 21, “the proportion” lacks antecedent basis.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over the teachings of Baumgart et al., US 2004/0068028 (hereafter Baumgart).

	Regarding claims 16, 17 and 18, Baumgart discloses coating materials (para [0001]) based on aqueous dispersion compositions which are curable thermally and with actinic radiation, suitable as clearcoats (para [0027]), in particular polyurethane dispersions (paras [0054]-[0062]) that include:
	a) an isocyanate component A (polyisocyanates are disclosed having an isocyanate functionality of from 2.0 to 6.0 (i.e., at least 2.0) at paras [0056], [0064], [0067]); 
b) at least one trimerization catalyst C (if not implicit, Baumgart renders this component obvious in view of the disclosure a para [0067] that states that examples of the isocyanate component according to Baumgart are “especially those based on hexamethylene diisocyanate which contain isocyanurate, biuret, allophanate, iminooxadiazinedione, urethane, urea, carbondiimide and/or uretdione groups” which are obtainable in conventional manner (i.e., by using a trimerization catalyst), Baumgart listing a number of patents teaching such preparation, including Breidenbach et al., US 4,419,513  (made of record by Applicant) that discloses the preparation of isocyanurates using a trimerization catalyst at col. 1, lines 5-25); and 
c) at least one component selected from the group consisting of components B, D and E, where 
component B has at least one ethylenic double bond but no isocyanate-reactive group ((meth)acrylates are disclosed at para [0109] of Baumgart as suitable reactive diluent additives); 
component D has at least one isocyanate-reactive group and at least one ethylenic double bond in one molecule (2-hydroxyethyl acrylate and 4-hydroxybutyl acrylate taught by Baumgart as being particularly advantageous at para [0070]); and 
component E has both at least one isocyanate group and at least one ethylenic double bond in one molecule (reaction product of hexamethylene diisocyanate and 2-hydroxethyl acrylate is disclosed at para [0157] of Baumgart).

	Regarding claim 19, Baumgart teaches isocyanate functionality of from 2.0 to 6.0 at para [0063]), thus teaching the recited molar ratio of at least 4.0:1.0.

	Regarding claim 20, Baumgart teaches the inclusion of photo-initiators, such as benzophenones at para [0113]).  

	Regarding claim 21, please see the Section 112 rejection above.  The claim recitation of  “does not run on a vertical surface” is a statement of result of a particular process which is not being claimed in composition claim 16 and thus does not further limit the composition claim.  Also, courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 and 20-21 of co-pending Application No. 16/349,322 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the coating composition recited in this application and the polymerizable composition for production of a composite material (that does not preclude the composition from being used as a coating) recited in the reference application both include an isocyanate component, at least one trimerization catalyst and at least one component B,D, or E described using the same language.  The reference application further includes a filler component and therefore is more specific. Thus, the invention of the reference application is in effect a “species” of the “generic” invention of current application claim 16. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746